Citation Nr: 1600097	
Decision Date: 01/04/16    Archive Date: 01/12/16

DOCKET NO.  10-48 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel
INTRODUCTION

The Veteran had active military service from January 1963 to January 1967.

This appeal comes to the Board of Veterans' Appeals (Board) from rating decisions dated February and August 2009.  In April 2014, a hearing was held before the undersigned Veterans Law Judge (VLJ) at the RO in St. Petersburg.

The issue of entitlement to service connection for bilateral hearing loss was previously before the Board in September 2014 and was remanded for further development.  All requested developed was completed and appellate consideration may proceed.  See Stegall v. West, 11 Vet. App. 268 (1998).   In an August 2015 rating decision, the RO granted service connection for tinnitus and left ear hearing loss, fully granting all benefits sought on appeal regarding these issues.  Accordingly, the only issue remaining before the Board is entitlement to service connection for right ear hearing loss.


FINDING OF FACT

The Veteran as likely as not has a current right ear hearing loss disability which was caused by his exposure to loud noise during active duty service.


CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss have been met. 38 U.S.C.A. §§ 1110 , 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for hearing loss.  In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Under VA regulations, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Throughout the period on appeal, the Veteran has asserted that his hearing loss is a result of military noise exposure.  Specifically, the Veteran testified at a Board hearing in April 2014 that he was the first loader on the cannon on the U.S.S. Regulus.  He explained as first loader he would stand right next to the cannon where he would load the shell into the cannon, turn away as the cannon fired, and then loaded another shell.  The Veteran's DD214 confirms he served as a cannon loader.  Therefore, the evidence establishes he was exposed to very loud noise during his active duty service.

Additionally, during his July 2015 VA examination, the VA examiner opined the Veteran's current hearing loss was as likely as not related to his active duty service, providing probative evidence in support of the Veteran's appeal.

The RO continued to deny the Veteran's claim for service connection for right ear hearing loss because the Veteran did not demonstrate a right ear hearing loss disability for VA purposes during his July 2015 examination.  However, a current disability is shown if the claimed condition is demonstrated at the time of the claim or while the claim is pending.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Here, there are results of additional audiometric testing done during the appeal period reflecting the Veteran has a hearing loss disability for VA purposes in his right ear.  For instance results from the July 2012 audiometric testing conducted at a VA facility are summarized in the chart below.




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
25
40

Because the Veteran demonstrated an audio threshold of 40 at 4000 hertz during this testing, the presence of a current hearing loss disability for VA purposes in his right ear is established.

Based on the foregoing, the evidence reflects the Veteran has a current right ear hearing loss disability for VA purposes which is as likely as not due to his exposure to very loud noise during active duty service.  Accordingly, all elements of service connection have been met, and the Veteran's appeal is granted.


ORDER

Entitlement to service connection for right ear hearing loss is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


